    Case 8:20-cv-00287-JVS-KES Document 51 Filed 02/27/20 Page 1 of 24 Page ID #:10171



1      Thomas M. Biesty (NY Bar No. 4172896)
       (pro hac vice application pending)
2
       (202) 326-3043 / tbiesty@ftc.gov
3      Rhonda Perkins (VA Bar No. 75300)
       (pro hac vice application pending)
4
        (202) 326-3222 / rperkins@ftc.gov
5      Andrew Hudson (DC Bar No. 469817)
       (pro hac vice application pending)
6
        (202) 326-2213 / ahudson@ftc.gov
7      600 Pennsylvania Ave., NW, CC-8528
       Washington, DC 20580
8
9      Local Counsel
       John Jacobs (CA Bar No. 134154)
10
       (310) 824-4300 / jjacobs@ftc.gov
11     Federal Trade Commission
       10990 Wilshire Blvd., Suite 400
12
       Los Angeles, CA 90024
13     (310) 824-4380 (fax)
14
       Attorneys for Plaintiff
15     Federal Trade Commission
16
17                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
18
19     Federal Trade Commission,
                                                   No. __8:20−cv−287
20
                   Plaintiff,
21                                                 Plaintiff’s Opposition to Defendants’
             vs.                                   Ex Parte Application for Clarification
22
                                                   of Temporary Restraining Order
23     OTA Franchise Corporation, et al.,
24
                   Defendants.
25
26
27           On February 25, 2020, this Court issued a Temporary Restraining Order

28     (“TRO”) that included provisions freezing the assets of OTA Franchise Corp.,

                                               1
    Case 8:20-cv-00287-JVS-KES Document 51 Filed 02/27/20 Page 2 of 24 Page ID #:10172



1      Newport Exchange Holdings, Inc., and NE Holdings, Inc., (“Corporate
2      Defendants”). Dkt. 46. On February 26, 2020, Defendants filed an Ex Parte
3      Application for Clarification of the TRO. Dkt. 48 (hereinafter, “Application”). The
4      FTC had no advance notice of the Application.1
5            On February 26, 2020, within hours of the filing, the FTC met and conferred
6      with Defense counsel via telephone. See Declaration of Counsel, ¶¶ 4-5, (filed
7      herewith). Among other things, the FTC noted the reference in the Application to
8      certain employees receiving “life-saving cancer treatments” (Dkt. 48-1, p.2), and
9      asked Defense counsel whether any health insurance policies would be terminated
10     between now and the show-cause hearing on March 12, 2020, if premiums are not
11     paid during that time. Id. ¶ 5. Defense counsel was not able to confirm any such
12     consequence during the telephone call, but advised he could seek additional
13     information from Defendants. FTC counsel asked that any such information be
14     provided so that the FTC could consider it in its response to the Application. Id.
15           Since then, Defense counsel, via email, represented that OTA employees are
16     concerned about potential cancellation of insurance, including that OTA’s HR
17     manager has experienced such cancellations in the past. Id. at ¶ 6. Defense counsel
18     did not represent that the insurance at issue here would be cancelled absent
19     payment of premiums prior to March 12, 2020. Id. As of the time of this filing,
20     Defendants have not made any such representation to the FTC, and have provided
21     no additional evidence to the FTC. Id. at ¶ 7.
22                                       ARGUMENT
23           Defendants seek permission to spend $8.3 million per month on supposed
24     “ordinary course” business expenses. Such a revision would all but write the asset
25     freeze out of the TRO. As this Court found in granting the TRO:
26
27      1
          Although it appears Defendants attempted to notify the FTC via email to
28     counsel, the email was not sent to FTC counsel’s email addresses. See Dkt. 48, p.9
       (copy of email, addressed to “@ftc.com” addresses, rather than “@ftc.gov”).
                                               2
    Case 8:20-cv-00287-JVS-KES Document 51 Filed 02/27/20 Page 3 of 24 Page ID #:10173



1                There is good cause to believe that immediate and irreparable
2                damage to the Court’s ability to grant effective final relief for
3                consumers – including monetary restitution, rescission,
4                disgorgement, or refunds –will occur from the sale, transfer,
5                destruction, or other disposition or concealment by Defendants
6                of their assets or records, unless Defendants are immediately
7                restrained and enjoined by order of this Court.
8      Dkt. 46, p.3. The relief Defendants seek would allow the Corporate Defendants to
9      do just that—transfer or dispose of money that the TRO’s asset freeze provisions
10     would otherwise preserve for potential redress to consumers. Defendants fail to
11     show that such relief is warranted.
12     I.    Legal Standard
13           “A party seeking modification . . . of an injunction bears the burden of
14     establishing that a significant change in facts or law warrants revision . . . of the
15     injunction.” State v. Trump, 871 F.3d 646, 654 (9th Cir. 2017) (quoting Sharp v.
16     Weston, 233 F.3d 1166, 1170 (9th Cir. 2000)); see also FTC v. Kutzner, No. 16-CV-
17     00999, 2017 WL 5229182, at *6 (C.D. Cal. June 12, 2017) (denying request to
18     modify preliminary injunction because “it does not identify any changed
19     circumstances that would justify the preliminary injunction’s … modification.”);
20     see also Order, FTC v. Rincon Mgmt. Servs., LLC, et al., No. 5:11-CV-01623 (C.D.
21     Cal. Jan. 31, 2012) (attached hereto as Attachment A) (denying request to modify
22     preliminary injunction in part because defendants presented no new law, and the
23     “new” evidence could have been presented previously and did not warrant the
24     requested modifications).
25     II.   The Requested Modification Has No Basis in the Facts or the Law
26           Defendants’ requested “clarification” would drastically re-write the TRO.
27     Defendants’ chief argument for this drastic change is that without it, “the Company
28     cannot survive until the Preliminary Injunction hearing.” Dkt. 48, p.3. Defendants

                                                  3
    Case 8:20-cv-00287-JVS-KES Document 51 Filed 02/27/20 Page 4 of 24 Page ID #:10174



1      made this argument in opposition to the issuance of the TRO, but chose to present
2      no evidence in support of it. See Dkt. 37, p.5. Defendants now submit a declaration
3      from OTA’s Chief Financial Officer. Dkt. 48-1. But this belated declaration
4      provides few concrete details, and consists largely of speculation.
5             The most concrete claim of harm is a reference to “some employees …
6      receiving life-saving cancer treatment which could be terminated if the insurance is
7      not funded.” Dkt. 48-1, p.2. But, as addressed above, as of the time of this filing,
8      Defendants have not represented to the FTC that any insurance policies will be
9      terminated between now and the March 12, 2020 show-cause hearing, much less
10     provided evidence to support such a claim. Declaration of Counsel, ¶ 7.
11            Defendants’ arguments are not “new,” and they fail to present evidence to
12     support them. Defendants fail to meet their burden to show a significant change in
13     the facts or law, much less that such change warrants modification of the TRO.
14     Defendants’ Application should be denied.
15     III.   There Is No Basis to Release Frozen Funds to Pay Attorneys’ Fees
16            Defendants also mention that they wish to use frozen funds to pay their
17     attorneys in this matter. But such expenses are not “in the ordinary course of
18     business.” Defendants offer no other explanation to show why the Court should
19     allow them to use ill-gotten funds to pay counsel, fail to cite the relevant case law,
20     and fail to provide evidence necessary to support their argument.
21            The Ninth Circuit has “recognized the importance of preserving the integrity
22     of disputed assets to ensure that such assets are not squandered by one party to the
23     potential detriment of another.” FSLIC v. Ferm, 909 F.2d 372, 374 (9th Cir. 1990).
24     District courts in the Ninth Circuit have considered the following factors,
25     individually and in various combinations, in determining whether to release frozen
26     funds to pay legal fees: (1) the likelihood that plaintiff will prevail on the merits;
27     (2) the availability of assets for consumer redress; (3) the reasonableness of
28     defendant’s request; (4) whether defense counsel was aware of the possibility that

                                                  4
    Case 8:20-cv-00287-JVS-KES Document 51 Filed 02/27/20 Page 5 of 24 Page ID #:10175



1      the court might deny or limit attorney fees; and (5) a defendant’s access to
2      alternative assets. See FTC v. Johnson, No. 2:10-CV-02203, 2015 WL 9243920, at
3      *2 (D. Nev. Dec. 17, 2015) (applying all five factors); Noble Metals, 67 F.3d at 775
4      (considering availability of assets for consumer redress); World Wide Factors, 882
5      F.2d at 348 (considering reasonableness of request, approving of district court’s
6      desire to limit release to “reasonable” attorneys’ fees); FTC v. LoPinto, No. CV-S-
7      93-0561, 1994 U.S. Dist. LEXIS 21695, at *3-4 (D. Nev. Feb. 1, 1994) (defense
8      counsel was aware that he might not receive payment from frozen funds when he
9      took on the representation; releasing funds “would decrease the amount of funds
10     available for restitution” to consumers); FSLIC v. Ferm, 909 F.2d 372, 374 (9th
11     Cir. 1990) (citing likelihood of plaintiff’s success on the merits and reasonableness
12     of request).
13           Defendants fail to address these factors. All cut against releasing funds. As
14     to (1) and (2), this Court has already determined that, based on the evidence
15     presented thus far, the FTC is likely to prevail on the merits and “[t]here is good
16     cause to believe that” absent an asset freeze there will be “immediate and
17     irreparable damage to the Court’s ability to grant effective final relief for
18     consumers.” Dkt. 46, pp.2-3. Defendants fail to show otherwise. As to (4), the FTC
19     advised Defendants, through counsel, of the relief requested in the TRO before this
20     case was filed. Dkt. 13, ¶ 23. As to factor (3), Defendants’ request for funding is
21     unlimited and unsupported by any explanation. Defendants do not even explain
22     whether counsel already holds funds from a retainer or otherwise that may be
23     billed against. Defendants effectively ask the Court for a blank check, without
24     showing that any amount is needed at all. This is the antithesis of a reasonable
25     request. As to (5), Defendants provide no information, much less evidence,
26     demonstrating a lack of access to alternative sources of funding.
27
28

                                                  5
    Case 8:20-cv-00287-JVS-KES Document 51 Filed 02/27/20 Page 6 of 24 Page ID #:10176



1                                        CONCLUSION
2            Defendants’ Ex Parte Application presents no “new” arguments that could
3      not have been made before the issuance of the TRO and identifies no change in the
4      facts or the law. And the only evidence it provides is conclusory at best. As it did
5      when the Court issued the TRO, the evidence shows the FTC is likely to prevail,
6      and that the asset freeze is warranted. There is no basis for the requested
7      modification of the TRO. Defendants’ application should be denied.
8
9                                                    Respectfully submitted,
10
                                                     ALDEN F. ABBOTT
11                                                   General Counsel
12
13           Dated: February 27, 2020                  /s/ Andrew Hudson
                                                     Thomas M. Biesty
14
                                                     Rhonda Perkins
15                                                   Andrew Hudson
                                                     Federal Trade Commission
16
                                                     600 Pennsylvania Ave., NW
17                                                   Mailstop CC-8528
                                                     Washington, DC 20580
18
                                                     (202) 326-3043 / tbiesty@ftc.gov
19                                                   (202) 326-3222 / rperkins@ftc.gov
                                                     (202) 326-2213 / ahudson@ftc.gov
20
21                                                   John Jacobs
                                                     Federal Trade Commission
22
                                                     10990 Wilshire Boulevard, Suite 400
23                                                   Los Angeles, California 90024
                                                     (310) 824-4300 / jjacobs@ftc.gov
24
25                                                   Attorneys for Plaintiff
                                                     FEDERAL TRADE COMMISSION
26
27
28

                                                 6
   Case 8:20-cv-00287-JVS-KES Document 51 Filed 02/27/20 Page 7 of 24 Page ID #:10177

   Case 5:11-cv-01623-VAP-SP Document 77 Filed 01/31/12 Page 1 of 18 Page ID #:2553




                                                                   PRIORITY SEND
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES -- GENERAL

Case No. EDCV 11-01623 VAP (SPx)                                   Date: January 31, 2012

Title:   FEDERAL TRADE COMMISSION -v- RINCON MANAGEMENT
         SERVICES, LLC, et al.
===============================================================
PRESENT:     HONORABLE VIRGINIA A. PHILLIPS, U.S. DISTRICT JUDGE

                 Marva Dillard                                    None Present
                 Courtroom Deputy                                 Court Reporter

ATTORNEYS PRESENT FOR                                 ATTORNEYS PRESENT FOR
PLAINTIFFS:                                           DEFENDANTS:

                 None                                      None

PROCEEDINGS:                 MINUTE ORDER DENYING DEFENDANTS' MOTION TO
                             MODIFY THE PRELIMINARY INJUNCTION (IN
                             CHAMBERS)

       Before the Court is a Motion to Modify the Preliminary Injunction ("Motion")
filed by Defendants Rincon Management Services, LLC, Prime West Management
Recovery, LLC, Pacific Management Recovery, LLC, National Filing Services, LLC,
City Investment Services, LLC, Global Filing Services, LLC, Union Management
Services, LLC, Jason R. Begley, and Wayne W. Lunsford1 (collectively,
"Defendants"). After considering the papers in support of, and in opposition to, the


         1
             Collectively, "Individual Defendants".

MINUTES FORM 11                                             Initials of Deputy Clerk __md__
CIVIL -- GEN                                 Page 1
                                            Attachment A
     Case 8:20-cv-00287-JVS-KES Document 51 Filed 02/27/20 Page 8 of 24 Page ID #:10178

     Case 5:11-cv-01623-VAP-SP Document 77 Filed 01/31/12 Page 2 of 18 Page ID #:2554



EDCV 11-01623 VAP (SPx)
FEDERAL TRADE COMMISSION v. RINCON MANAGEMENT SERVICES, LLC, et al.
MINUTE ORDER of January 31, 2012


Motion, the Court DENIES Defendants' Motion.

                                            I. BACKGROUND
A.    Procedural Background
      Plaintiff filed a complaint ("Complaint") against Defendants on October 11,
2011. (Doc. No. 1.) Plaintiff alleged Defendants operated as a common enterprise
in conducting business practices in violation of: (1) Section 5(a) of the Federal Trade
Commission ("FTC") Act; and (2) The Fair Debt Collection Practices Act ("FDCPA").
(Compl. (Doc. No. 1) ¶ 17.)

      On the same date, Plaintiff submitted an ex parte application for a temporary
restraining order ("TRO") requesting the Court (1) freeze Defendants' assets; (2)
appoint a temporary receiver; (3) allow Plaintiff immediate access to Defendants'
business premises; (4) allow for expedited discovery; and (5) issue an order to show
cause why a preliminary injunction should not issue. (See Doc. No. 3.) In support of
its TRO Application, Plaintiff also submitted numerous declarations in support of the
claims alleged in the Complaint. (See Doc. Nos. 6, 7.) Plaintiff requested the Court
temporarily seal the Court file and docket in order to prevent Defendants from
destroying or concealing evidence. (Doc. No. 8.) On October 11, 2011, the Court
granted the TRO, (Doc. No. 5), and sealed the docket for four business days, (Doc.
No. 9).

      The parties stipulated to extend the TRO and continue the hearing on the
issuance of a preliminary injunction. (Doc. No. 20.) On October 20, 2011, the Court
extended the TRO through the date set for the preliminary injunction hearing,
November 7, 2011. (Doc. No. 21.) The Court ordered Plaintiff to file any
supplemental evidence and memorandum no later than six days before the hearing,
and Defendants to file any objections or opposition no later than four days prior.
(Id.)

      Plaintiff filed the Supplemental Brief in Support of FTC's Application for
Preliminary Injunction and Appointment of Permanent Receiver ("Supplemental
Brief") on November 1, 2011. (Doc. No. 25.) Plaintiff also filed a Proposed
Preliminary Injunction ("Proposed Order") seeking to:
(1) Prohibit Defendants' use of unfair, deceptive, or abusive acts or practices;

MINUTES FORM 11                                                       Initials of Deputy Clerk __md__
CIVIL -- GEN                                        Page 2
                                                  Attachment A
   Case 8:20-cv-00287-JVS-KES Document 51 Filed 02/27/20 Page 9 of 24 Page ID #:10179

   Case 5:11-cv-01623-VAP-SP Document 77 Filed 01/31/12 Page 3 of 18 Page ID #:2555



EDCV 11-01623 VAP (SPx)
FEDERAL TRADE COMMISSION v. RINCON MANAGEMENT SERVICES, LLC, et al.
MINUTE ORDER of January 31, 2012


(2)    Freeze the assets in any HSBC or Bank of America account in the name of
       any Defendant, as well as the assets in any of the 40 other bank accounts
       allegedly associated with Defendants' unlawful debt collection business;
(3)    Order Defendants to complete and deliver to Plaintiff the financial statement,
       an exemplar of which was attached to the TRO;
(4)    Order Defendants to preserve any documents relating to their business
       practices or finances;
(5)    Order Defendants to keep daily records of any income and financial
       transactions and to provide these records to Plaintiff's counsel upon request;
(6)    Restrain Individual Defendants from exercising any control over a business
       entity without first serving on Plaintiff's counsel a written disclosure including
       the business's name and address, and the names of directors, principals,
       officers, managers, and employees of the business, as well as a detailed
       description of the business entity's intended activities;
(7)    Order financial institutions possessing Defendants' records or assets to retain
       and preserve them, deny Defendants' access to any safety deposit box, and
       provide Plaintiff upon request with the identification of each account or asset,
       as well as copies of Defendants' financial records;
(8)    Order financial institutions to convert Defendants' stocks, bonds, options,
       mutual funds, or other securities to their cash equivalent upon direction of
       Plaintiff or the Receiver;
(9)    Order Defendants to repatriate and retain their assets and provide Plaintiff and
       the Receiver with a full accounting of all assets outside the United States;
(10)   Appoint Richard Weissman as the Permanent Receiver ("Receiver") and
       authorize him to manage the business and assets of Defendants;
(11)   Order Defendants to cooperate with the Receiver and transfer funds to the
       Receiver;
(12)   Stay any action against or on behalf of Defendants, their assets, or the
       Receiver or the Receiver's agents;
(13)   Compensate the Receiver;
(14)   Order the Receiver to file a bond with the Court;
(15)   Order Defendants to provide copies of the Order to affiliates, and related
       business partnerships within three business days of service of the Order;
(16)   Allow Plaintiff to obtain credit reports on any Defendant and order any credit
       reporting agency to provide the reports to Plaintiff;

MINUTES FORM 11                                                       Initials of Deputy Clerk __md__
CIVIL -- GEN                                        Page 3
                                                 Attachment A
        Case 8:20-cv-00287-JVS-KES Document 51 Filed 02/27/20 Page 10 of 24 Page ID
                                         #:10180
     Case 5:11-cv-01623-VAP-SP Document 77 Filed 01/31/12 Page 4 of 18 Page ID #:2556



EDCV 11-01623 VAP (SPx)
FEDERAL TRADE COMMISSION v. RINCON MANAGEMENT SERVICES, LLC, et al.
MINUTE ORDER of January 31, 2012


(17) Grant Plaintiff leave to depose any person or entity without limitation to
     discover Defendants' business activities;
(18) Grant Plaintiff leave to demand production of documents from any person or
     entity relating to Defendants' assets or business transactions.
(Prop. Order (Doc. No. 25) at 4-24.)

      On November 1, 2011, Defendants filed their opposition to the Supplemental
Brief. (Doc. No. 26.) On November 3, 2011, Plaintiff filed the Receiver's First
Report ("First Receiver Report") along with attached exhibits. (Doc. No. 30.)

      The Court imposed the preliminary injunction on November 10, 2011. (Doc.
No. 40.) The Court also issued a tentative opinion articulating the Court's reasoning
to the parties at the hearing. (See Doc. No. 38.)

      On December 21, 2011, Defendants filed the instant Motion, and attached the
declaration of Jason Begley ("Begley Declaration"), along with exhibits A through J.
(Doc. No. 45.) Plaintiff filed its Opposition on January 9, 2012, (Doc. No. 68), and
the Receiver Richard E. Weissman ("Receiver") filed his Opposition on January 11,
2012, (Doc. No. 69). Defendants filed their Reply on January 13, 2012. (Doc. No.
70.)


B.   Plaintiff's Allegations
     Plaintiff claims Defendants operated as interrelated companies conducting
unlawful debt collection activities. (Compl. ¶¶ 15, 17.) Defendants began
operations in 2009 and have since expanded their debt-collections business. (Id. ¶
21.)

        Defendants unlawfully collect debts by untruthfully telling consumers that a
lawsuit has been, or soon will be, filed against a consumer. (Id. ¶ 18.) Defendants
assert falsely that the consumer owes attorneys' fees and court costs for the
fictitious legal action. (Id.) Defendants also represent falsely they are process
servers seeking to serve the consumer with legal papers pertaining to a lawsuit.
(Id.) Defendants then threaten consumers with legal action, arrest, or seizure,
garnishment, or attachment of the consumer's property or wages if the consumer

MINUTES FORM 11                                                       Initials of Deputy Clerk __md__
CIVIL -- GEN                                        Page 4
                                                 Attachment A
        Case 8:20-cv-00287-JVS-KES Document 51 Filed 02/27/20 Page 11 of 24 Page ID
                                         #:10181
     Case 5:11-cv-01623-VAP-SP Document 77 Filed 01/31/12 Page 5 of 18 Page ID #:2557



EDCV 11-01623 VAP (SPx)
FEDERAL TRADE COMMISSION v. RINCON MANAGEMENT SERVICES, LLC, et al.
MINUTE ORDER of January 31, 2012


does not agree to pay the alleged debt. (Id.) Plaintiff avers that Defendants have no
intention of taking the threatened legal action, nor would such action be warranted or
lawful. (Id.)

      Defendants begin their unlawful debt collection practices with a call from
Defendants' first-level collectors, usually to a consumer's employer, family member,
friend, or neighbor. (Id. ¶ 23.) Defendants' collectors misrepresent that they are
process servers who are seeking to serve the consumer with pleadings or "papers"
pertaining to a lawsuit. (Id.) The collectors leave messages for the third parties to
relay to the consumer, and threaten that the consumer must call back that day or the
consumer will be personally served with process to appear in court. (Id.) In some
instances, the collectors also misrepresent that they are from the sheriff's
"department" and threaten to arrest the consumer if the consumer does not call back
the telephone number left for the consumer promptly. (Id.) Alternatively,
Defendants' collectors call the consumer directly, and threaten to serve the
consumer with "court papers." (Id. ¶ 24.) Defendants provide the collectors with
scripts, including Spanish translations, to use for the calls. (Id. ¶¶ 26-32.)

       When consumers return the initial call, Defendants' collectors advise the
consumers that they can "settle" the action by paying the entire debt immediately or
over time through a payment plan. (Id. ¶ 33.) Defendants' collectors inform
consumers to make the payment over the telephone with their credit card or bank
account. (Id.)

       Plaintiff claims that Defendants do not intend to take legal action, and in
numerous instances cannot take such action because the consumer owes no debt.
(Id. ¶ 36.) Instead, Defendants provide consumers with telephone numbers to
Defendants' collections offices in order to collect the alleged debt from the consumer
unlawfully. (Id.)

                                         II. LEGAL STANDARD
A.    Preliminary Injunction
      "A plaintiff seeking a preliminary injunction must establish that he is likely to
succeed on the merits, that he is likely to suffer irreparable harm in the absence of
preliminary relief, that the balance of equities tips in his favor, and that an injunction

MINUTES FORM 11                                                       Initials of Deputy Clerk __md__
CIVIL -- GEN                                        Page 5
                                                 Attachment A
        Case 8:20-cv-00287-JVS-KES Document 51 Filed 02/27/20 Page 12 of 24 Page ID
                                          #:10182
     Case 5:11-cv-01623-VAP-SP Document 77 Filed 01/31/12 Page 6 of 18 Page ID #:2558



EDCV 11-01623 VAP (SPx)
FEDERAL TRADE COMMISSION v. RINCON MANAGEMENT SERVICES, LLC, et al.
MINUTE ORDER of January 31, 2012


is in the public interest." Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 24-25
(2008); see also Stormans, Inc. v. Selecky, 586 F.3d 1109, 1126-27 (9th Cir. 2009).
"A preliminary injunction is an extraordinary and drastic remedy . . .; it is never
awarded as of right." Munaf v. Green, 553 U.S. 674, 689-90 (2008) (citations
omitted). Moreover, because a preliminary injunction is an extraordinary remedy,
the movant must carry her burden of persuasion by a "clear showing." Mazurek v.
Armstrong, 520 U.S. 968, 972 (1997); City of Angoon v. Marsh, 749 F.3d 1413, 1415
(9th Cir. 1984).

      In cases involving the FTC Act, however, courts apply the more lenient
standard provided under Section 13(b) of the Act. 15 U.S.C. § 53(b). Section 13(b)
requires the Court to consider only the likelihood of success on the merits and the
balance of the equities. FTC v. Affordable Media, LLC, 179 F.3d 1228, 1233 (9th
Cir. 1999); see also FTC v. Warner Commc'ns, Inc., 742 F.2d 1156, 1159 (9th Cir.
1984). Section 13(b) does not require the FTC show irreparable harm to obtain a
preliminary injunction under the Act. Id. Section 13(b) also applies this standard to
"any provision of law enforced by the Federal Trade Commission." 15 U.S.C. §
53(b)(1).

B.     Modification of a Preliminary Injunction
       A district court which has ordered an injunction retains the power to modify it.
United States v. Business Recovery Servs., LLC, No. CV11–390–PHX–JAT, 2011
WL 4915192, at *5 (D. Ariz. Oct. 17, 2011) (modification of preliminary injunction)
(citing Clark v. Coye, 60 F.3d 600, 606 (9th Cir. 1995)). "The source of the power to
modify is . . . the fact that an injunction often requires continuing supervision by the
issuing court and always a continuing willingness to apply its powers and processes
on behalf of the party who obtained that equitable relief." Sys. Fed'n No. 91 Ry.
Emps.' Dep't v. Wright, 364 U.S. 642, 647 (1961); see also A&M Records v. Napster,
Inc., 284 F.3d 1091, 1098 (9th Cir. 2002).

      A party seeking modification of an injunction bears the burden of establishing
that a significant change in facts or law justifies revision of the injunction. Sharp v.
Weston, 233 F.3d 1166, 1170 (9th Cir. 2000); Se. Alaska Conservation Council v.
United States Army Corps of Eng'rs, 472 F.3d 1097, 1101 (9th Cir. 2006).


MINUTES FORM 11                                                       Initials of Deputy Clerk __md__
CIVIL -- GEN                                        Page 6
                                                  Attachment A
      Case 8:20-cv-00287-JVS-KES Document 51 Filed 02/27/20 Page 13 of 24 Page ID
                                       #:10183
   Case 5:11-cv-01623-VAP-SP Document 77 Filed 01/31/12 Page 7 of 18 Page ID #:2559



EDCV 11-01623 VAP (SPx)
FEDERAL TRADE COMMISSION v. RINCON MANAGEMENT SERVICES, LLC, et al.
MINUTE ORDER of January 31, 2012


      The court then considers whether the proposed modification is suitably tailored
to the changed circumstances. Rufo v. Inmates of Suffolk Cnty. Jail, 502 U.S. 367,
391 (1992). In reviewing the motion to modify, the court limits its review to the new
material the moving party presents. Sharp, 233 F.3d at 1169-70.

       A new declaration attesting to a defendant's lack of liability for the underlying
charges on its own does not constitute a significant change in the facts. Business
Recovery Servs., 2011 WL 4915192, at *13-14. Likewise, raising legal arguments
based on law that "existed when the [c]ourt held the hearing on the [m]otion for
[p]reliminary [i]njunction" does not suffice to justify a modification. Id. at *14.

                                    III. DISCUSSION
A.     Scope of the Preliminary Injunction
       The preliminary injunction continued the injunctive relief provided in the TRO,
and appointed Richard Weissman as the permanent receiver. (Preliminary
Injunction ("PI") (Doc. No. 40) at 14.) The Court also froze assets in several
additional bank accounts, which were related to Defendants' business activities. (Id.
at 6-8.) The Court's Order allowed Plaintiff to conduct discovery by accessing
Defendants' records and deposing persons with information on Defendants'
business practices. (Id. at 4-24.) Under the preliminary injunction, financial
institutions were also required to retain Defendants' assets, and to deny Defendants
access to any of their safety deposit boxes. (Id. at 12-13.)

      Defendants argued in opposing the preliminary injunction that the scope of the
injunctive relief was overly broad because: 1) the complete freeze of their assets had
prevented them from paying merchant accounts, (Opp'n to PI (Doc. No. 26) at 1.); 2)
there was nothing to suggest they were likely to dissipate their assets, (Id. at 5-6.);
and 3) the asset freeze presented an undue hardship because Defendants

would be precluded from paying their normal living expenses and attorneys' fees,
(Id. at 7).

       Defendants also argued the Receiver's role should be limited to monitoring
Defendants' business to ensure compliance with the FTC Act and the FDCPA. (Id.
at 8.) Defendants proposed that Individual Defendants should continue to control

MINUTES FORM 11                                                       Initials of Deputy Clerk __md__
CIVIL -- GEN                                        Page 7
                                                 Attachment A
        Case 8:20-cv-00287-JVS-KES Document 51 Filed 02/27/20 Page 14 of 24 Page ID
                                         #:10184
     Case 5:11-cv-01623-VAP-SP Document 77 Filed 01/31/12 Page 8 of 18 Page ID #:2560



EDCV 11-01623 VAP (SPx)
FEDERAL TRADE COMMISSION v. RINCON MANAGEMENT SERVICES, LLC, et al.
MINUTE ORDER of January 31, 2012


their personal and business accounts. (Id.)

      Notwithstanding Defendants' arguments, the Court granted Plaintiff's Motion
for Preliminary Injunction on November 10, 2011. (Doc. No. 40.)

B.    Facts and Law Supporting the Preliminary Injunction
      The facts and law supporting the Court's issuance of the preliminary injunction
were articulated at length in the Court's tentative ruling on Plaintiff's Motion for
Preliminary Injunction. (See Doc. No. 38 (Minutes of Nov. 10, 2011, Hearing).) As
the Court did not issue a final written version of this opinion, however, the Court
provides a summary of the relevant facts and law here.

       1.    Legal Basis for the Preliminary Injunction
       In considering whether or not to grant preliminary injunctive relief under
Section 5(a) of the FTC Act, the Court applied the lenient standard under Section
13(b). 15 U.S.C. § 53(b). Section 13(b) of the Act requires a court to consider only
the likelihood of success on the merits and the balance of the equities. Affordable
Media, 179 F.3d at 1233; see also Warner Commc'ns, 742 F.2d at 1159. Section
13(b), therefore, did not require the FTC show irreparable harm to obtain the
preliminary injunction under the Act. Id.

      The Court held that the FTC could meet its burden of showing likelihood of
success on the merits "if it show[ed] preliminarily, by affidavit or other proof, that it
ha[d] a fair and tenable chance of ultimate success on the merits." FTC v. Beatrice
Foods Co., 587 F.2d 1225, 1229 (D.C. Cir. 1978). The FTC could show a likelihood
of success based on representative claims that indicated a pattern or practice of
deceptive behavior. FTC v. Sec. Rare Coin & Bullion Corp., 931 F.2d 1312, 1316

(8th Cir. 1991). The court could also consider hearsay evidence. Flynt Distrib. Co.,
Inc. v. Harvey, 734 F.2d 1389, 1394 (9th Cir. 1984).

      The Court found that the evidence the FTC submitted showed a likelihood of
success on the merits for the claim brought under Section 5(a) of the FTC Act, as
well as for the five claims brought under the FDCPA.


MINUTES FORM 11                                                       Initials of Deputy Clerk __md__
CIVIL -- GEN                                        Page 8
                                                 Attachment A
      Case 8:20-cv-00287-JVS-KES Document 51 Filed 02/27/20 Page 15 of 24 Page ID
                                       #:10185
   Case 5:11-cv-01623-VAP-SP Document 77 Filed 01/31/12 Page 9 of 18 Page ID #:2561



EDCV 11-01623 VAP (SPx)
FEDERAL TRADE COMMISSION v. RINCON MANAGEMENT SERVICES, LLC, et al.
MINUTE ORDER of January 31, 2012


       Section 5(a) of the FTC Act prohibits "unfair or deceptive acts or practices in or
affecting commerce." 15 U.S.C.§ 45(a)(1). Misrepresentations or deceptive
omissions of material fact constitute deceptive acts or practices prohibited under
Section 5(a). Trans World Accounts, Inc. v. FTC, 594 F.2d 212 (9th Cir. 1979). A
plaintiff must show probable, not possible, deception, and must show potential
deception of consumers acting reasonably in the circumstances. Sw. Sunsites, Inc.
v. FTC, 785 F.2d 1431, 1436 (9th Cir. 1986). The deception standard under Section
5(a) considers as material only those deceptive statements that are likely to cause
injury to a reasonable relying consumer. Id.

      The Court found Plaintiff's evidence showed Defendants made material
misrepresentations to consumers that were likely to cause injury to a reasonable
relying consumer. Hence, there was a strong likelihood of success on the FTC Act
claim.

      The Court also found a strong likelihood of success on the merits of Plaintiff's
FDCPA claims. The evidence strongly suggested Defendants violated Section
805(b) by communicating with third parties for purposes other than acquiring location
information about a consumer, without having obtained directly the prior consent of
the consumer or the express permission of a court of competent jurisdiction, and
when not not reasonably necessary to effectuate a post-judgment judicial remedy.
15 U.S.C. § 1692c(b).

       The facts also strongly suggested Defendants violated Section 806(6) by
engaging in conduct "the natural consequence of which is to harass, oppress, or
abuse" a person by placing telephone calls without meaningful disclosure of the
caller's identify. 15 U.S.C. § 1692d.
       Finally, the evidence strongly suggested Defendants violated Section 807 by
using "false, deceptive, or misleading representation or means." 15 U.S.C. § 1692e.

     2.    Factual Basis for the Preliminary Injunction
     The Court found Plaintiff provided ample evidence demonstrating Defendants
misrepresented the existence of outstanding debts to consumers and that the
consumers reasonably relied on this deception to their detriment. The Court
considered Plaintiff's ex parte TRO Application, which included declarations of

MINUTES FORM 11                                                       Initials of Deputy Clerk __md__
CIVIL -- GEN                                        Page 9
                                                 Attachment A
     Case 8:20-cv-00287-JVS-KES Document 51 Filed 02/27/20 Page 16 of 24 Page ID
                                       #:10186
  Case 5:11-cv-01623-VAP-SP Document 77 Filed 01/31/12 Page 10 of 18 Page ID #:2562



EDCV 11-01623 VAP (SPx)
FEDERAL TRADE COMMISSION v. RINCON MANAGEMENT SERVICES, LLC, et al.
MINUTE ORDER of January 31, 2012


dozens of consumers describing how Defendants had attempted to collect non-
existent debts unlawfully. (See Decls. in Supp. of Pl.'s TRO Appl. ("TRO Decls.")
(Doc. No. 6).)

      For instance, Defendants called the sister of Edie Abbott in March 2011 and
attempted to collect a non-existent Chase credit card debt. (Id. at 1.) When Ms.
Abbott returned Defendants' call, Defendants' representative demanded Ms. Abbott
give her bank account information to begin repaying the debt and threatened that
Ms. Abbott would be arrested if she did not comply. (Id. at 2.) Intimidated, Ms.
Abbott agreed to make a payment and gave the representative her Master Card
account number. (Id.) When Ms. Abbott received a letter from Defendants that
contained no information about the dates and amounts of charges on the Chase
credit card, she determined the company was not legitimate and closed the Master
Card account. (Id.)

       In another instance, Defendants called Joshua Calhoun in February 2010
demanding he verify an H&R Block Emerald Card number for payment on a debt
they claimed he owed. (Id. at 26.) Defendants' collector threatened to bring a
lawsuit for $9,000.00 and to have Mr. Calhoun imprisoned if he did not give the
information within one hour. (Id.) Mr. Calhoun requested to be transferred to the
collector's supervisor. (Id.) The supervisor informed him that he had 30 minutes to
decide "if he wanted to go to jail or not." (Id. at 27.) The supervisor did not respond
to Mr. Calhoun's questions about the debt, and instead promptly hung up on him
after confirming his card account number. (Id.) The following day, Mr. Calhoun
discovered Defendant Pacific Management had withdrawn $1,000.00 from the H&R

Block Emerald card. (Id.) Mr. Calhoun claims he knows nothing of the $9,000.00
debt Defendants claimed he owed. (Id. at 26.)

      These declarations showed Defendants made false representations to
consumers about non-existent debt. Both Ms. Abbott and Mr. Calhoun, as well as
many other consumers whose declarations are attached to the Supplemental Brief,
relied on this deception to their detriment. (Id. at 2, 27.) Thus, Plaintiff's
submissions in support of the preliminary injunction demonstrated a strong likelihood
of success on the merits.

MINUTES FORM 11                                                       Initials of Deputy Clerk __md__
CIVIL -- GEN                                       Page 10
                                                 Attachment A
     Case 8:20-cv-00287-JVS-KES Document 51 Filed 02/27/20 Page 17 of 24 Page ID
                                       #:10187
  Case 5:11-cv-01623-VAP-SP Document 77 Filed 01/31/12 Page 11 of 18 Page ID #:2563



EDCV 11-01623 VAP (SPx)
FEDERAL TRADE COMMISSION v. RINCON MANAGEMENT SERVICES, LLC, et al.
MINUTE ORDER of January 31, 2012


      In ruling on Plaintiff's Motion for Preliminary Injunction, the Court also
considered evidence Plaintiff gathered following the issuance of the TRO. Plaintiff
continued to investigate Defendants' business operations, and filed copies of
documents recovered from Defendants' offices. (See Mot. for PI Attachs. 1-22 (Doc.
No. 25).) These included scripts Defendants' collectors used to tell consumers that
a lawsuit was pending against them for the alleged debt. (See, e.g., Decl. of Ann
Stahl ("Stahl Decl.") (Doc. No. 25) ¶¶ 8-15 (describing Attachments 2-5).) Plaintiff's
investigator, however, found no evidence that Defendants actually filed debt
collection lawsuits against anyone. (Id. ¶ 25.) Thus, Defendants misrepresented to
consumers that these lawsuits were pending, but nevertheless attempted to collect
payments for the non-existent debts.

     Based on the above legal standards and submitted evidence, the Court
imposed the preliminary injunction.

C.     Defendants' Proposed Modifications
       To modify the preliminary injunction, Defendants request the Court:
       1)   Direct the Receiver to pay $150,000.00 to each of the Individual
            Defendants to be used to support themselves and their families, manage
            their business affairs, and for "any other lawful purpose";
       2)   Direct the Receiver to pay the debt collectors working for Defendants, as
            of the time the TRO issued, commissions due for their collection work;
       3)   Direct the Receiver to pay all debts and obligations of Defendants,
            including but not limited to, mortgage payments, car payments, credit
            card payments, vendor and contract payments;
       4)   Order expedited discovery, expedited deadlines for dispositive motions,
            and an early trial date;
       5)   Direct the Receiver to account for the fees and costs incurred since he
            took control of Defendants' personal and business accounts, and to
            provide itemized bills and invoices showing which bills have been paid.
            (Mot. at 2-5.)

D.    Facts and Law Submitted in Support of Proposed Modifications
      Defendants do not argue in their Motion that the law supporting the issuance
of the preliminary injunction has changed since the Court's Order on November 10,

MINUTES FORM 11                                                       Initials of Deputy Clerk __md__
CIVIL -- GEN                                       Page 11
                                                 Attachment A
      Case 8:20-cv-00287-JVS-KES Document 51 Filed 02/27/20 Page 18 of 24 Page ID
                                       #:10188
  Case 5:11-cv-01623-VAP-SP Document 77 Filed 01/31/12 Page 12 of 18 Page ID #:2564



EDCV 11-01623 VAP (SPx)
FEDERAL TRADE COMMISSION v. RINCON MANAGEMENT SERVICES, LLC, et al.
MINUTE ORDER of January 31, 2012


2011.2 Thus, the Court turns to the facts Defendants argue support a modification of
the preliminary injunction.

      1.     Purpose of Defendants' Multiple Business Entities
      Defendants assert they did not set up separate business entities in order to
disguise the source of their earnings and shield themselves from liability. (Mot. at 3.)
Instead, Defendants contend, their business expanded too rapidly, and the
increased number of business entities, offices, and collectors necessitated
Defendants restructure the business through multiple bank accounts. (Mot. at 4-5;
Begley Decl. ¶¶ 25-26.) According to Defendants, the unfortunate result of their
business growth was an unwieldy organization, not an illegal cover-up of assets.
(Mot. at 4.)

      Defendants claim they restructured their merchant accounts in June 2011 into
one entity, Portfolio Investment Financial, LLC ("PIF"), in order to comply with their
merchant account operator's request that the multiple bank accounts be
consolidated. (Id. at 5 (citing Begley Decl. Ex. A-2).) According to Defendants, their
collection entities collected payments in the name of PIF, paid the settlement
amounts into the PIF account, and then received money from PIF to pay salaries
and operating costs. (Id. at 6.) Defendants argue these payments and transfers
were transparent and there was no attempt to hide the money. (Id.) Given this

transparency, Defendants contend there is no need for the Receiver to exercise
complete control over their business. (Id.)

       Whether the payments and transfers were "transparent," however, has no
bearing on whether Defendants acquired these payments through illegal debt
collection. Moreover, the Receiver's latest report contradicts Defendants' claim that
the transfers to PIF were transparent. (See Receiver Report (Doc. No. 69) at 5.)
According to the Receiver's forensic analyst, funds collected from consumers would


       2
        Indeed, the most recent citation in Defendants' Motion is a Ninth Circuit case
published in 2009. (Mot. at 19 (citing Johnson v. Couturier, 572 F.3d 1067, 1085
(9th Cir. 2009)).)

MINUTES FORM 11                                                       Initials of Deputy Clerk __md__
CIVIL -- GEN                                       Page 12
                                                  Attachment A
     Case 8:20-cv-00287-JVS-KES Document 51 Filed 02/27/20 Page 19 of 24 Page ID
                                       #:10189
  Case 5:11-cv-01623-VAP-SP Document 77 Filed 01/31/12 Page 13 of 18 Page ID #:2565



EDCV 11-01623 VAP (SPx)
FEDERAL TRADE COMMISSION v. RINCON MANAGEMENT SERVICES, LLC, et al.
MINUTE ORDER of January 31, 2012


be deposited into various "manager" entity accounts. (Id.) The funds were then
transferred daily into PIF, and then immediately disbursed to Individual Defendants'
personal and individual business accounts and their trust accounts. (Id.) According
to the report, the disbursements paid directly to Defendants through this method
exceeded $2 million. (Id. at 6.) Of this $2 million, Plaintiff asserts that $1.2 million is
now missing from the accounts. (Decl. of Maricela Segura ("Segura Decl.") (Doc.
No. 68-5) ¶ 8.) Defendants concede that approximately $787,000.00 of those funds
were transferred to a firm called BryLaw for an investment in Brazilian bonds. (See
Segura Decl. Attach. 3.) Thus, far from being "transparent," this structure enabled
Individual Defendants to siphon off funds into their own personal accounts for
dispersal to outside investments.

      Defendants next claim that in 2011, Defendants again divided the business
assets into separate bank accounts associated with new entities. (Begley Decl. ¶
35.) Individual Defendants claim they created these entities to sell off pieces of their
debt collection business, with the ultimate goal of leaving the retail debt collection
business. (Mot. at 7 (citing Begley Decl. ¶¶ 33-37).) Again, whether or not
Defendants planned to sell off their business has no relevance as to whether their
debt collection was legal.

        Thus, the Court finds Defendants' arguments and "new facts" concerning the
purpose of their multiple business entities do not support a modification of the
preliminary injunction. There is also no reason why these facts could not have been
presented earlier.
        2.   Debt Collection Practices
        Defendants submit declarations from 16 debt collectors, who deny involvement
in illegal debt collection. (Mot. at 7; Begley Decl. Ex. J.) The debt collectors attest -
in nearly identically-worded statements - that they did not claim to be lawyers,
sheriffs, or process servers during calls to consumers. (Mot. at 7.)

      Mr. Begley also denies providing scripts to collectors instructing them to
threaten consumers with arrest or suit. (Id. at 8.) Instead, he attests that
Defendants required debt collectors to sign a contract promising to comply with
"State and Federal Debt Collection Practices Acts." (Id. at 8 (citing Begley Decl. ¶
42, Ex. B).) Individual Defendants also claim they met every month with the

MINUTES FORM 11                                                       Initials of Deputy Clerk __md__
CIVIL -- GEN                                       Page 13
                                                  Attachment A
     Case 8:20-cv-00287-JVS-KES Document 51 Filed 02/27/20 Page 20 of 24 Page ID
                                       #:10190
  Case 5:11-cv-01623-VAP-SP Document 77 Filed 01/31/12 Page 14 of 18 Page ID #:2566



EDCV 11-01623 VAP (SPx)
FEDERAL TRADE COMMISSION v. RINCON MANAGEMENT SERVICES, LLC, et al.
MINUTE ORDER of January 31, 2012


managers to remind them to comply with the FDCPA. (Id.)

       Plaintiff notes, however, that Defendants do not attach any copies of scripts
their collectors used that comply with the FDCPA. (Opp'n at 2.) Plaintiff also asserts
its investigator only found noncompliant scripts in Defendants' offices and employee
handbooks. (Id. at 3.)

      The Court does not find Defendants' declarations establish "new facts" which
warrant a modification of the preliminary injunction. All 16 of the collectors'
declarations contain nearly identical statements denying knowledge of any illegal
collection practices. (See Begley Decl. Ex. J.) The declarations end with the
statement: "I am not an attorney but I believe that my attempts to collect debts were
lawful." (Id.) The Court does not find these rote denials convincing, however, as
Plaintiff's investigator has only found scripts which are not compliant with the FDCPA
in searching Defendants' offices. (Stahl Decl. (Doc. No. 68-1) ¶¶ 27-28.)
Additionally, declarations from Defendants merely asserting their own lack of liability
to the underlying charges do not on their own constitute a significant change in the
facts. See Business Recovery Servs., 2011 WL 4915192, at *13-14.

       Defendants next argue that Plaintiff's declarations are drawn from such a small
percentage of Defendants' supposed "debtors" as to cast doubt on Defendants'
ultimate liability.3 (Mot. at 8-10.) This argument, however, does not address or raise
new facts. In issuing the preliminary injunction, the Court considered the consumer
declarations Plaintiff submitted as a representative sample. (See TRO Decls.) The
total amount of Defendants' assets, including the amount of debt collected through
their businesses, $21,680,000.00, and the number of debtor accounts in their
portfolio, 317,000, were detailed in the Receiver's report before the preliminary
injunction and thus the Court considered this evidence during the hearing. (First
Receiver Report at 3.) Thus, Defendants' statistical comparisons do not constitute


       3
        Defendants claim Plaintiff submitted only 105 consumer complaints in
support of the preliminary injunction. (Mot. at 9 (citing Begley Decl. ¶¶ 11, 41).) In
fact, Plaintiff summarized 213 consumer complaints made to the FTC in its
application for the TRO. (Opp'n at 5 (citing Gale Decl. (Doc. No. 7) ¶¶ 4-12).)

MINUTES FORM 11                                                       Initials of Deputy Clerk __md__
CIVIL -- GEN                                       Page 14
                                                  Attachment A
     Case 8:20-cv-00287-JVS-KES Document 51 Filed 02/27/20 Page 21 of 24 Page ID
                                       #:10191
  Case 5:11-cv-01623-VAP-SP Document 77 Filed 01/31/12 Page 15 of 18 Page ID #:2567



EDCV 11-01623 VAP (SPx)
FEDERAL TRADE COMMISSION v. RINCON MANAGEMENT SERVICES, LLC, et al.
MINUTE ORDER of January 31, 2012


new facts.4

      Finally, Mr. Begley asserts that "many" consumers expressed thanks to
Defendants for settling their debts. (Mot. at 9; Begley Decl. ¶ 39.) This fact has no
relevance as to whether Defendants illegally collected debt. Unfortunately, if
Plaintiff's allegations prove true, many consumers may have diligently paid back
debt they did not owe. Their thanksgiving at receiving "paid in full" letters for
nonexistent debts merely underscores the potentially unjust results of Defendants'
alleged fraud.


       3.    Charge Back Rate
       Defendants argue that the low "charge back" rate on the installment plans
Defendants negotiated with consumers is evidence that Defendants' debt collection
was mostly legitimate. (Mot. at 9; Begley Decl. ¶ 9.) Although the Court did not
consider the charge back rate in ruling on the preliminary injunction, the Court does
not find this fact relevant. A low charge back rate only shows that once consumers
agreed to pay the purported debt to Defendants, the majority of them did not cancel
the ensuing charges on their credit or debit cards. This fact has no significance as
to whether Defendants collected the purported debt legally.

       4.    Receiver's Management of Defendants' Assets
       Defendants next urge the Court to modify the preliminary injunction to limit the
Receiver's role. Defendants argue the Receiver has failed to pay rents and utilities,
failed to renegotiate leases, and ignored vendor contracts, essentially running their
business aground. (Mot. at 12.) Defendants also claim the Receiver


       4
         Plaintiff notes that a select group of consumer complaints alleging violations
are often representative of a much larger number of actual violations. (Opp'n at 4
(citing In re Nat'l Credit Mgt. Grp., 21 F. Supp. 2d 424, 442 n.31 (D.N.J. 1998)).)
Plaintiff also points out rightly that even if many consumers did not file complaints,
this does not prove Defendants lawfully collected debt from these consumers; it only
proves these consumers did not file complaints with consumer protection agencies.
(Id.)

MINUTES FORM 11                                                       Initials of Deputy Clerk __md__
CIVIL -- GEN                                       Page 15
                                                 Attachment A
     Case 8:20-cv-00287-JVS-KES Document 51 Filed 02/27/20 Page 22 of 24 Page ID
                                       #:10192
  Case 5:11-cv-01623-VAP-SP Document 77 Filed 01/31/12 Page 16 of 18 Page ID #:2568



EDCV 11-01623 VAP (SPx)
FEDERAL TRADE COMMISSION v. RINCON MANAGEMENT SERVICES, LLC, et al.
MINUTE ORDER of January 31, 2012


misrepresented that there were "inadequate funds to pay" commissions Defendants
owed as of October 15, 2011. (Id. at 13.) According to Defendants, "Rincon-related
entities had on deposit . . . $1,079,000.00," which the Receiver should have used to
pay commissions. (Id.) Based on this, Defendants request the Court modify the
preliminary injunction to require the Receiver to meet Defendants' payment
obligations. (Id.)

      The Court ordered the Receiver to take control of Defendants' business
operations and funds because the evidence showed a likelihood that Plaintiff would
prevail on its claims that Defendants operated an illegal debt collection business.
(See Mot. for PI Attachs. 1-22.) As discussed above, Defendants' "new evidence"
does not undermine this conclusion. (See supra III.D(1)-(3).) Thus, the Court is not
persuaded that any new facts justify a modification of the Receiver's role in
controlling Defendants' businesses and assets.

      Moreover, Plaintiff presents several persuasive arguments as to why
Defendants should not be permitted to resume control of their business operations.5
(See Opp'n at 11-15.) Notably, Defendants have not submitted a viable business
plan to the Receiver with FDCPA-compliant scripts. (Segura Decl. ¶ 14; Receiver
Report at 2.)

        Plaintiff's counsel also states that Defendants failed to inform the Receiver
after the TRO issued about five additional entities they owned, including County
Filing, Maple Filing, Rockwell Management and Statewide Associates. (Segura
Decl. ¶ 3-5; see also Receiver Report at 3.) Instead, according to Ms. Segura,
Defendants maintained that these entities did not belong to them. (Id.) After Plaintiff
began contacting the office managers of these additional entities, Plaintiff discovered
an unreported "theft" had resulted in the loss of all the office equipment in one of the
facilities. (Id. ¶ 7.) The FTC's investigator later observed that the offices of the other
entities also appeared to be cleared of equipment. (Stahl Decl. ¶ 29.)


       5
      Plaintiff also notes that Defendants informed Plaintiff at a December 7, 2011,
meeting that they no longer desire to continue in the debt collection business.
(Segura Decl. ¶ 14; Receiver Report at 11.)

MINUTES FORM 11                                                       Initials of Deputy Clerk __md__
CIVIL -- GEN                                       Page 16
                                                  Attachment A
     Case 8:20-cv-00287-JVS-KES Document 51 Filed 02/27/20 Page 23 of 24 Page ID
                                       #:10193
  Case 5:11-cv-01623-VAP-SP Document 77 Filed 01/31/12 Page 17 of 18 Page ID #:2569



EDCV 11-01623 VAP (SPx)
FEDERAL TRADE COMMISSION v. RINCON MANAGEMENT SERVICES, LLC, et al.
MINUTE ORDER of January 31, 2012


      Finally, Plaintiff provides declarations made by Defendants revealing that
Defendants transferred $787,000.00 from trust fund accounts to a firm called Brylaw
for an investment in Brazilian bonds. (Segura Decl. ¶ 10, Ex. 4.) Plaintiff's
declarations show Defendants not only failed to comply with the TRO, but actively
worked to thwart the Receiver's control of their assets. The Court therefore does not
find a modification of the Receiver's role justified.

      In sum, the new evidence and arguments in Defendants' Motion are an ill-
disguised attempt to avoid addressing the content of Plaintiff's consumer
declarations. (See, e.g., Begley Decl. Ex. A3.) The Court issued the preliminary
injunction after reviewing dozens of consumer declarations which portrayed a
predatory operation through which Defendants illegally collected nonexistent debt.
(See generally Gale Decl. ¶¶ 4-12; TRO Decls.) No "new facts" controvert the
evidence leading the Court to issue the preliminary injunction, and therefore no
modification is justified.

E.     Personal Expenses
       In their Opposition to the preliminary injunction, Defendants requested the
Court release funds from the asset freeze so that Defendants could pay their
reasonable living expenses, attorneys' fees, and business expenses. (Opp'n to PI at
6.) Defendants did not, however, attach any documentation outlining Defendants'
living expenses or attorneys' fees. In this Motion, Defendants again request the
Court direct the Receiver to release $150,000.00 to each Individual Defendant to
"support themselves and their families, to manage their business affairs . . . , and for
any other lawful purpose."6 (Mot. at 2.)


       6
       Plaintiff notes in its Opposition that the it has been releasing funds for
Defendants' living expenses from the asset freeze, and is currently in discussion
with Defendants for a release of funds for their living expenses for the month of
January 2012. (Opp'n at 9; Segura Decl. ¶¶ 12-13; Receiver Report at 16.) Plaintiff
asserts it released funds to Defendants to pay their property taxes, mortgages,
insurance, reasonable car payment, health insurance, and provided Defendants with
a food and household expense allowance. (Id. at 10 (citing Segura Decl. ¶ 12).)
                                                                           (continued...)

MINUTES FORM 11                                                       Initials of Deputy Clerk __md__
CIVIL -- GEN                                       Page 17
                                                  Attachment A
     Case 8:20-cv-00287-JVS-KES Document 51 Filed 02/27/20 Page 24 of 24 Page ID
                                       #:10194
  Case 5:11-cv-01623-VAP-SP Document 77 Filed 01/31/12 Page 18 of 18 Page ID #:2570



EDCV 11-01623 VAP (SPx)
FEDERAL TRADE COMMISSION v. RINCON MANAGEMENT SERVICES, LLC, et al.
MINUTE ORDER of January 31, 2012


      In its ruling on the preliminary injunction, the Court found Defendants
presented a legitimate concern about the breadth of Plaintiff's proposed asset
freeze. The Court further agreed that Individual Defendants must still have access
to sufficient funds to provide for reasonable living expenses for themselves and any
dependants.7 The Court also noted the preliminary injunction did not provide an
allocation for living expenses. As Defendants did not provide the Court with any
information detailing their reasonable and necessary living expenses, however, the
Court overruled their objection without prejudice, and allowed Defendants to submit
an application seeking a reasonable and necessary living allowance, based upon a
detailed showing of their expenses.

      Defendants never submitted this application, nor does their Motion provide any
information detailing Individual Defendants' living expenses. Thus, the Court denies
a modification of the preliminary injunction to provide for living expenses.

                                  IV. CONCLUSION
       For the foregoing reasons, the Court DENIES Defendants' Motion.

       IT IS SO ORDERED.




       6
        (...continued)
The attachments to Ms. Segura's declaration show the FTC based the release of
funds for living expenses on receipts and bills Defendants provided. (Segura Decl.
Attach. 5.) Plaintiff also requested Defendants provide documentation to support
their request on December 22, 2011, for $150,000.00 for each Individual
Defendant's living expenses. (Id. ¶ 13.) Defendants do not provide any evidence
showing they responded to this request.
       7
        The TRO allowed Individual Defendants to withdraw up to $1,500.00 from
their personal bank accounts during the TRO's pendency. (TRO at 10.)

MINUTES FORM 11                                                       Initials of Deputy Clerk __md__
CIVIL -- GEN                                       Page 18
                                                 Attachment A
